Citation Nr: 9921767	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-42 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for a cardiac 
disability secondary to his sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1980, and from September 1981 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996, in which the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied, among others, the veteran's 
claims of entitlement to service connection for a sinus 
condition, and entitlement to service connection for a heart 
disability secondary to his sinus condition.  The veteran 
subsequently perfected an appeal of that decision.  During 
the pendency of this appeal the veteran relocated to 
Tennessee and his claims file was forwarded to the RO in 
Nashville.  During this timeframe, a hearing on this claim 
was held in Nashville, Tennessee, on August 4, 1997, before 
Jeff Martin, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  Subsequent to this 
hearing, the veteran returned to Kentucky and his claims file 
was again relocated to the RO in Louisville.

The Board further notes that at the time of his hearing 
before a member of the Board he did not have an accredited 
representative, but since the hearing he appointed the 
American Legion as his accredited representative.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.
2.  A sinus condition is reasonably shown to have had its 
origins during the veteran's period of active service.


CONCLUSION OF LAW

A sinus condition was incurred during wartime service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran did not 
have wartime service, so this provision does not apply to 
him.

The evidence of record indicates that the veteran was treated 
regularly for sinus complaints during service and was 
diagnosed with sinusitis and allergic rhinitis.  He has 
submitted credible testimony that his condition has been 
continuous since his discharge from service in 1984, and he 
has been diagnosed in VA outpatient treatment records as well 
as VA compensation examination reports with allergic 
rhinitis, sinusitis, and allergies.  The Board finds the 
veteran competent to relate the continuity of symptomatology 
for his sinus problem since discharge, and the record 
provides sufficient evidence to well-ground his claim.  
Furthermore, the Board finds that the VA has met its duty to 
assist the veteran in the development of his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

As noted previously, the veteran has presented evidence of a 
current sinus disability, identified as rhinitis, sinusitis 
or allergies, symptomatic of nasal congestion and drainage.  
Additionally, the Board notes that his treatment records 
indicate that the veteran's problems are compounded by his 
abuse of Afrin and Neo-Synephrine.  Moreover, his service 
medical records note regular complaints and treatment for 
sinusitis, as diagnosed by x-ray evidence, and rhinitis, with 
notations addressing the veteran's abuse of Afrin and nasal 
sprays.  Given this evidence, the record establishes the 
presence of a current disability and in-service treatment for 
the same disability.  

With regard to the nexus, the Board notes that sinus 
congestion and nasal drainage are the type of symptoms which 
are identifiable and recognizable by lay persons without 
requirement of medical expertise, and that the veteran has 
repeatedly and credibly testified to continuous nasal 
symptoms from his discharge from service through the present.  
Furthermore, the medical evidence notes that the veteran has 
had continuous abuse of nasal sprays for this condition from 
service through the present, and, in this regard, there is no 
evidence of an intervening cause or onset for the veteran's 
current sinus problems.  Moreover, despite the lack of 
treatment records from discharge in 1984 to 1995, "symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology."  Id.  While the lack of evidence of 
treatment may bear on the credibility of the evidence, id., 
in this case, the veteran has been deemed credible, and the 
evidence has corroborated the veteran's reports of the in-
service incurrence of his sinus problems and his present 
disability.  Accordingly, the Board finds that the veteran 
has met the criteria to establish service connection for his 
current sinus disorder, and his claim therefor is granted.


ORDER

Entitlement to service connection for a sinus condition is 
granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a heart 
disability secondary to a sinus condition.  Although the 
record does not contain medical evidence sufficient to allow 
the veteran's claim, even where a claim is not well grounded, 
if a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded or would 
satisfy the criteria for a petition to reopen, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995); Graves v. Brown, 8 Vet. App. 522 (1996).  

In the present case, the record indicates that the veteran 
received treatment at the VA medical center at St. Louis, 
Missouri, in October or November 1995 for his heart 
condition, and these records are not associated with the 
claims file.  Additionally, in a June 1998 statement for the 
record the veteran asserted that a VA doctor at the Columbia, 
Missouri, VA medical center informed him that his heart 
disability, identified as idiopathic cardiomyopathy, was due 
to a virus he contracted while overseas in service.  No 
statement from this physician is of record and there is no 
indication that the RO has advised the veteran that he should 
contact this physician and have him or her submit a written 
confirmation of this opinion to the record.  Thus, given that 
these records could well-ground the veteran's claim, the 
Board finds that this claim should be remanded so the VA 
treatment records can be obtained, and the veteran can be 
advised that he should submit a statement from the physician 
in question.

Additionally, the Board is of the opinion that additional 
action by the RO is appropriate with regard to other claims 
raised by the veteran.  The Board notes that in a May 1996 
decision, the RO denied entitlement to service connection for 
right ear hearing loss and tinnitus, and awarded service 
connection for left ear hearing loss and bilateral 
cholesteatomas, assigning noncompensable ratings for the 
latter two disorders.  Appropriate notice was sent to the 
veteran, and in a June 1996 statement the veteran expressed 
his disagreement with the decision as a "total appeal of the 
recent letter" of notification, specifically addressing his 
hearing and ear problems.  Therefore, the Board finds that 
the veteran has submitted timely Notices of Disagreement 
(NOD) to the RO's May 1996 decision denying service 
connection and to the assigned ratings for those claims for 
which service connection was granted.  
Although the RO has increased the evaluation for the 
veteran's service-connected left ear hearing loss and 
bilateral cholesteatomas in subsequent decisions, a total 
rating has not been awarded.  Because the veteran's June 1996 
NOD was timely, and the record contains no indication that 
the RO has issued a Statement of the Case on these issues, 
the Board remands these claims so that the RO can issue a 
Statement of the Case addressing them.  See Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995); 38 C.F.R. § 19.9(a) (1998).  

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
the issue involves an appeal which has been developed from 
the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence for the veteran's left 
ear hearing loss disability and bilateral cholesteatomas, and 
explicitly note that staged ratings have been considered.  
Further, the veteran must be informed that the scope of the 
issue includes the possibility of staged ratings during the 
appeal period.  Additionally, upon remand the veteran should 
be given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  The 
RO should specifically inform the veteran 
that he should contact the VA physician 
at the VA medical center in Columbia, 
Missouri, who informed him that his heart 
condition was due to a virus he 
contracted overseas and have this 
physician submit a written statement of 
this opinion with an explanation of the 
medical basis for the conclusion.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment and 
hospitalization records pertaining to the 
veteran from the VA medical facility in 
St. Louis, Missouri, for the period from 
October 1995 to the present, and records 
from the VA medical facility in Columbia, 
Missouri, for the period from December 
1995, the date of the last such request 
by the VA.

3.  After the development requested above 
has been completed to the extent 
possible, along with any additional 
development deemed necessary by the RO, 
such as an examination or the retrieval 
of additional medical records, the RO 
should again review the record and 
consider all the additional evidence.  
The RO should then issue a Statement of 
the Case with regard to the veteran's 
claims of entitlement to service 
connection for a right ear hearing loss 
disability, tinnitus, and an increased 
rating for left ear hearing loss 
disability, and bilateral cholesteatomas.  
Concerning the propriety of the rating 
assigned for the service-connected left 
ear hearing loss disability and bilateral 
cholesteatomas, the Statement of the Case 
should indicate that the potential for 
"staged" ratings has been considered. 

4.  Furthermore, if after review of the 
record the RO again denies the veteran's 
claim of entitlement to service 
connection for a heart condition 
secondary to a sinus condition, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case on this issue, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

